Lacy, Judge, delivered the opinion of the court: This case comes up by an appealfrom the Washington Circuit Court. The decree was entered in favor of the complainant and against the •defendant, on the final hearing of the case, for the sum of ninety dollars and fifty cents. The defendant prayed an appeal, which was allowed, and regularly executed his bond with surety for its prosecution. The first question presented by the record is, was the appeal rightfully allowed, or has this court jurisdiction of the case? By the organic •law, (Digest, p. 39, sec. 7), it is declared “that the Superior Court shall have and exercise exclusive appellate jurisdiction in all civil cases in which the amount in controversy shall be one hundred dollars or upwards.” And by the act of the Legislature, approved July 3d, 1807 (Digest, 334, sec. 58) “if any person shall feel himself or herself aggrieved by any final decision or judgment given in any of the courts of common pleas (Circuit Courts) in any cause wherein the matter in dispute exceeds, exclusive of costs, the sum or value of one hundred dollars, it shall and may be lawful for such person at the term in which such judgment is given to enter his or her appeal to the general (Superior Court.”) In order to give this court jurisdiction, the amount in “controversy must be one hundred dollars or upwards.” The right of appeal is onlv given bvthe act “where the stim or value in dispute exceeds one hundred dollars, exclusive of costs.” In the case now before us it is apparent that had the decree been rendered in favor of the complainant for a sum less than one hundred dollars, he would still have been entitled to his appeal, for the matter in controversy, or sum in dispute, as alleged by his bill, is greater than the sum necessary to confer jurisdiction on this court. In this instance, however, the defendant has appealed, and seeks to reverse a decree had against him for a less sum than one hundred dollars. What, then, is the matter in controversy, or sum in dispute? It is certainly less than one hundred dollars, for the object in prosecuting the appeal is to reduce the amount of the decree to a less sum than is now entered up against him. Consequently the appeal in this cause must be dismissed for want of jurisdiction. 7 Cranch, Wise & Sims vs. The Columbia Turnpike Company, 276; 4 Cranch, United States vs. McDowell, 316; Henry's executor vs. Elcan; 2d Mon., 541, 542.